DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-20 contain patent eligible subject matter.
The prior art taken alone or in combination failed to teach or suggest :
“detecting an excess water usage based on the estimated water usage exceeding  a contracted usage value by more than a threshold value, executing a smart contract on blockchain to store the excess water usage and an amount in the blockchain, and penalizing the upstream administrative region for the excess water usage by executing the smart contract on the blockchain, the smart contract facilitating a token exchange on the blockchain from the upstream administrative region” as recited in independent claim 1.

“detecting an excess water usage based on the estimated water usage exceeding exceeds a contracted usage value by more than a threshold value, executing a smart contract on blockchain to store the excess water usage and an amount in the blockchain; and penalizing the upstream administrative region for the excess water usage by executing the smart contract on the blockchain, the smart contract facilitating a token exchange on the blockchain from the upstream administrative region” as recited in independent claims 11 and 19.

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The prior art taken alone failed to teach or suggest the above noted limitations.
Alcom et al  ( US Pub. No. 20210372837 A1)  disclose a system and  method for detecting fluid consumption that includes: detecting, by a fluid meter mounted on an exterior of a pipe containing fluid, a first time of flight between a first ultrasonic transducer and a second ultrasonic transducer; detecting, by the fluid meter, a second time of flight between the second ultrasonic transducer and the first ultrasonic transducer; determining a time of flight difference between the first time of flight and the second time of flight; determining a volumetric flow rate based on an environmental correction parameter and the time of flight difference; and generating a fluid volume consumption total for fluid flowing through the pipe based on the volumetric flow rate.

  Cohen et al (US Patent No. 10,938,700) disclose a system and method for implementing a resource allocation.  The system and method are performed by identifying a resource allocation associated with the device hub, the resource allocation defining an expected resource usage  associated with a connected device and a non-connected device. Resource usage information associated with the connected device is monitored, where usage information associated with the non-connected device is calculated based on a difference between a total resource usage  identified by the device hub and the resource usage information associated with the connected device. The resource usage information is compared to the resource allocation, and in response to the comparison and a determination that the non-connected device exceeded the resource allocation associated with the non-connected device, an adjustment in operation for the connected device associated with the device hub is calculated. An instruction is transmitted to the connected device to perform the calculated adjustment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698


July 20, 2022